DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “an upper frame” – however there is no associations to the rest of the claimed elements; therefore, it is unclear what the metes and bounds of this limitation encompasses.
Claim 13 recites: “wherein the upper frame is provided with a ram type press cylinder.”
The claim lacks any  no association of the frame or cylinder to the rest of the claimed elements; therefore, it is unclear what the metes and bounds of this limitation encompasses. It is noted that the specification states that the cylinder comprises the chamber and sliding portion which are two elements set forth in claim 1, but as the claim currently reads this cylinder is in addition to those claims. Furthermore, the phrase "ram type" renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thieman et al. (hereafter Thieman”) (US Patent 5,660,223).
With regards to claim 1, Thieman discloses a compressive torsion forming device for processing a processing material using a first die (45) and a second die (51) facing each other, the compressive torsion forming device comprising:
a sliding portion (piston rod 32) that includes a first hydraulic chamber (hydraulic cylinder 30 is considered to inherently have a hydraulic chamber), and slides in accordance with a change in internal pressure of the first hydraulic chamber so as to move the first die in a direction of an axis;
a rotating table (58) provided with the second die (51) and rotatable about the axis;
a table support portion (considered to be at least element 18) provided opposite to the second die (51) with the rotating table  (58) interposed therebetween in the direction of the axis, as seen in at least Figure 2;
a rotational bearing (62) that rotatably supports the rotating table (58) with respect to the table support portion, and receives a force acting on the rotating table (58) in a direction from the second die (51) toward the rotating table; and
a second hydraulic chamber (hydraulic cylinder 110 is considered to inherently have a hydraulic chamber) that is provided between the rotating table and the table support portion and communicates with the first hydraulic chamber.
With regards to claim 3, Thieman discloses further comprising: a rotating mechanism (64, 66, 68) that controls rotation of the rotating table (58) [Column 3, lines 1-15]. 
With regards to claim 12, Thieman discloses further comprising:
a lower frame (14) to which the table support portion is attached; and
an upper frame (16).
With regards to claim 13, Thieman discloses wherein the upper frame is provided with a ram type press cylinder (30).
With regards to claim 16, Thieman discloses further comprising: a slide (36) to which the first die (45) is fixed.

Allowable Subject Matter
Claims 2 and 4-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 15, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725